United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-3793
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                  Joseph R. Ledwa

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Springfield
                                  ____________

                             Submitted: June 27, 2014
                               Filed: July 2, 2014
                                 [Unpublished]
                                 ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

      Joseph Ledwa directly appeals after the district court1 imposed sentences on
him totaling 180 months in prison upon his guilty plea to drug and firearm offenses.

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
His counsel has moved to withdraw, and has filed a brief under Anders v. California,
386 U.S. 738 (1967).

       Having carefully reviewed the record in accordance with our duty under
Penson v. Ohio, 488 U.S. 75, 80 (1988), we affirm the convictions, and we conclude
that those sentences that are subject to appellate review for reasonableness, see
United States v. Gregg, 451 F.3d 930, 937 (8th Cir. 2006) (United States v. Booker,
543 U.S. 220 (2005), does not relate to statutorily imposed sentences), are not
unreasonable, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en
banc) (appellate review of sentencing decision). Accordingly, we affirm.

      As for counsel’s motion to withdraw, we conclude that allowing counsel to
withdraw at this time would not be consistent with the Eighth Circuit’s 1994
Amendment to Part V of the Plan to Implement the Criminal Justice Act of 1964. We
therefore deny counsel’s motion to withdraw as premature, without prejudice to
counsel refiling the motion upon fulfilling the duties set forth in the Amendment.
                       ______________________________




                                        -2-